E. N. Sager v. Commissioner.Sager v. CommissionerDocket No. 49107.United States Tax CourtT.C. Memo 1956-225; 1956 Tax Ct. Memo LEXIS 71; 15 T.C.M. 1183; T.C.M. (RIA) 56225; September 28, 19561956 Tax Ct. Memo LEXIS 71">*71  T. M. Mather, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: Respondent determined deficiencies in taxes and additions thereto for fraud as follows: CalendarAdditionYearTaxDeficiencyto Tax1943Income and Victory$ 6,820.09$3,410.041942Income382.48191.241944Income14,213.317,106.66 There was no appearance at the hearing by or on behalf of petitioner, and respondent's motion to dismiss is granted so far as it applies to petitioner's allegations. As to the additions for fraud, however, the burden of proof is by statute placed upon respondent. "Normally that burden is discharged by the introduction of evidence on respondent's part even where there is a default by petitioner. In the present case, however, a motion had previously been made by respondent under Tax Court Rule 18, culminating in an order that the affirmative allegations of the amended answer which were undenied by petitioner be deemed to be admitted. In that state of the pleadings the admissions of petitioner dispense with the necessity of proof, and for that reason we find as facts the allegations in question and conclude that respondent's1956 Tax Ct. Memo LEXIS 71">*72  burden of proof has been successfully maintained.  [Robert Kenneth Black, 19 T.C. 474">19 T.C. 474.]See F. O. Statler, 27 B.T.A. 342">27 B.T.A. 342. Decision will be entered for the respondent.